DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Action corresponds to Applicant’s Amendment of September 2, 2021. 
Claims 1-20 are pending and claims 1, 3-5, 13, 16, 19 and 20 have been amended. 

Response to Arguments
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive. Applicant argues that Rhodes fails to disclose “a bias corrector coupled to the distinct value estimator and the bias table, wherein the bias corrector is configured to correct the number of distinct values in the multiset data set estimated by the distinct value estimator using values from the bias table to produce a corrected value.” Remarks on page 9. Applicant further argues that Rhodes fails to describe or suggest that the enhanced accuracy cardinality is determined using values from a bias table. Id. Applicant argues that the alleged bias table in Rhodes is a lookup table and the lookup table is not used to calculate the enhanced accuracy cardinality in Rhodes. Id
Examiner respectfully disagrees, because the manner in which the claims are currently recited and Rhodes is considered to disclose the limitations. Specifically, the lookup table is used to provide an enhanced cardinality estimate. Paragraphs [0019] and [0028] support this, because it describes how the lookup table (considered to be the bias table) is used to enhance the cardinality estimate. Examiner further supplements its mapping to also direct Applicant to paragraph [0029], which states 
[0029] In an embodiment, in order to enhance the accuracy of an initial cardinality estimate in adjustment range 130, the initial cardinality is used as a lookup value for the lookup table to retrieve mapped values from the lookup table.  Based on the mapped values and the initial cardinality estimate, an enhanced accuracy cardinality estimate may be calculated.

As illustrated in this paragraph, the initial cardinality is used as a lookup value for the lookup table to retrieve mapped values. Based on the mapped values and the initial cardinality estimate, an enhanced cardinality estimate may be calculated. Therefore, as required by the claim language, “the number of distinct values” is corrected by “using values from the bias table to produce a corrected score.” Rhodes is considered to disclose “using” the values to produce a “corrected score.” It is noted that clarification on how the values are used or other clarifications may be a way of differentiating the claimed invention from Rhodes. However, based on the current claim language, Rhodes is considered to offer support for anticipation under 35 USC 102.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 9, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rhodes (U.S. Publication No. 2015/0269178 A1, hereinafter referred to as “Rhodes”).
Regarding claim 1, Rhodes discloses a computer system configured to correct bias when estimating small numbers of distinct values in a multiset data set, the computer system comprising: (e.g., abstract, figure 8 and paragraph [0020]) one or more processors; one or more computer readable media coupled to the one or more processors, wherein the one or more processors and one or more computer readable media are configured to implement: (e.g., figure 8 and paragraphs [0064]-[0066])
a distinct value estimator, wherein the distinct value estimator is configured to estimate a number of distinct values in a multiset data set; (HLL and fixed-size bucket techniques are used in correlation with other techniques for different ranges of cardinality to yield an acceptable error rate and error variation to produce an enhanced accuracy cardinality estimation for a large data set – sketches are used for estimating the cardinality of unique values for big data)(e.g., abstract and paragraphs [0019] and [0021])
a bias table, corresponding specifically to the distinct value estimator with values in the bias table derived from a specific configuration for the distinct value estimator, the bias table having entries with values corresponding to biases caused by the specific configuration of the distinct value estimator correlated to values corresponding to numbers estimated by the distinct value estimator; wherein the entries in the bias table are optimized by having a set of entries with an optimized number of biases in the entries and where the biases in the entries are associated with a predetermined confidence interval; (another HLL enhancement technique involves employing a table lookup and regression between empty bin estimate range and high estimate range. In the adjustment range, an initial cardinality estimate is used as a lookup value into a lookup table. The lookup table may be any memory storage that a computer system may store in or retrieve data from. The lookup table may contain a set of lookup values and a set of mapped values, where one or more lookup values correspond to one or more mapped values. In an embodiment, the lookup table may not actually store the mapped values but rather derive them from an index of each stored lookup value. - “lookup table” is considered to be an optimized bias table with an optimized number of biases in the entries of the table, which derived from HLL, being a specific configuration of a distinct value estimator. Estimated result, along with upper and lower bounds of that estimate may be reported to the user)(e.g., paragraphs [0019], [0028] and [0029])
a bias corrector coupled to the distinct value estimator and the bias table, wherein the bias corrector is configured to correct the number of distinct values in the multiset data set estimated by the distinct value estimator using values from the bias table to produce a corrected value; and (cardinality estimator calculates an enhanced accuracy cardinality for a large data set based on a fixed-size bucket or a generated sketch, such as a bin array. Enhanced accuracy is considered as a corrected value))(e.g., figure 2 and paragraphs [0037]-[0038])
a user interface coupled to the bias corrector, wherein the user interface is configured to output the corrected value to a user. (user interface includes display of the enhanced accuracy.)(e.g., figures 1C, 5 and 6 and paragraph [0032])

wherein the user interface comprises a user interface of a database system. (e.g., figure 1C and paragraph [0032])

Regarding claim 3, Rhodes discloses the computer system of claim 1. Rhodes further discloses further comprising: one or more additional distinct value estimators, wherein each of the one or more additional distinct value estimators is configured to estimate a number of distinct values in a different multiset data set; and (HLL sketches exist for different sizes)(e.g., paragraphs [0019], [0021], [0054]-[0055])
one or more additional bias tables, each corresponding specifically to one of the one or more additional distinct value estimators with values in the bias table derived from a specific configuration for the distinct value estimator. (one or more lookup tables for enhancing an accuracy of a cardinality estimate corresponding to different size bin arrays)(e.g., paragraphs [0054]-[0055])

Regarding claim 6, Rhodes discloses the computer system of claim 3. Rhodes further discloses wherein characteristics of the plurality of distinct value estimators are based on a number of multiset data sets for which estimations of a number of distinct values needs to be performed. (HLL sketches with a bine array are generated. A hash value, a transformed value from a large data set, with a size of B bits, is received.)(e.g., figure 4 and paragraphs [0023], [0045] and [0049])

Regarding claim 7, Rhodes discloses the computer system of claim 3. Rhodes further discloses wherein characteristics of the plurality of distinct value estimators are based on resources available at the computer system. (bounded size is important to plan for a maximum memory or disk storage capacity independent of how large the input data stream from the big data becomes.)(e.g., paragraph [0019]).
Regarding claim 9, Rhodes discloses the computer system of claim 1. Rhodes further discloses wherein the distinct value estimator is a HyperLogLog (HLL) estimator. (HLL estimator is used for distinct value estimator)(e.g., paragraphs [0021], [0023] and [0024])

Regarding claim 10, Rhodes discloses the computer system of claim 1. Rhodes further discloses wherein the set of entries with an optimized number of biases in the entries is optimized by having entries that result in a minimization of differences between adjacent biases in the entries. (lookup values or the mapped values may be based on a lookup table where the spacing of the values of adjustment range are such that the ratio of adjacent values in the table are a constant)(e.g., paragraph [0028]).

Regarding claim 12, Rhodes discloses the computer system of claim 1. Rhodes further discloses wherein the distinct value estimator is implemented in system memory of the computer system. (e.g., paragraphs [0065], [0068] and [0069])

Regarding claim 13, Rhodes discloses a method of making a computer system configured to correct bias when estimating small numbers of distinct values in multiset data sets, the method comprising: (e.g., abstract, figure 8 and paragraph [0020] and [0064]-[0066]))
implementing a distinct value estimator, wherein the distinct value estimator is configured to estimate a number of distinct values in a multiset data set; (HLL and fixed-size bucket techniques are used in correlation with other techniques for different ranges of cardinality to yield an acceptable error rate and error variation to produce an enhanced accuracy cardinality estimation for a large data set – sketches are used for estimating the cardinality of unique values for big data)(e.g., abstract and paragraphs [0019] and [0021])
coupling a bias table to the distinct value estimator, wherein the bias table corresponds specifically to the distinct value estimator with values in the bias table derived from a specific configuration for the distinct value estimator, the bias table having entries with values corresponding to biases caused by the specific configuration of the distinct value estimator correlated to values corresponding to numbers estimated by the distinct value estimator; wherein the entries in the bias table are optimized by having a set of entries with an optimized number of biases in the entries and where the biases in the entries are associated with a predetermined confidence interval; (another HLL enhancement technique involves employing a table lookup and regression between empty bin estimate range and high estimate range. In the adjustment range, an initial cardinality estimate is used as a lookup value into a lookup table. The lookup table may be any memory storage that a computer system may store in or retrieve data from. The lookup table may contain a set of lookup values and a set of mapped values, where one or more lookup values correspond to one or more mapped values. In an embodiment, the lookup table may not actually store the mapped values but rather derive them from an index of each stored lookup value. - “lookup table” is considered to be an optimized bias table with an optimized number of biases in the entries of the table, which derived from HLL, being a specific configuration of a distinct value estimator. Estimated result, along 
coupling a bias corrector to the distinct value estimator and the bias table, wherein the bias corrector is configured to correct the number of distinct values in the multiset data set using values from the bias table to produce a corrected value; and (cardinality estimator calculates an enhanced accuracy cardinality for a large data set based on a fixed-size bucket or a generated sketch, such as a bin array. Enhanced accuracy is considered as a corrected value))(e.g., figure 2 and paragraphs [0037]-[0038])
coupling a user interface to the bias corrector, wherein the user interface is configured to output the corrected value to a user. (user interface includes display of the enhanced accuracy.)(e.g., figures 1C, 5 and 6 and paragraph [0032])

Regarding claim 14, Rhodes discloses the method of claim 13. Rhodes further discloses wherein coupling a user interface to the bias corrector comprises coupling a user interface of a database system to the bias corrector to allow a database to provide unbiased estimates of small numbers of distinct values. (initial estimation is provided)(e.g., figure 1C and paragraphs [0032] and [0051]).
Claims 15, 16 and 18 have substantially similar limitations as stated in claim 9, 10 and 12, respectively; therefore, they are rejected under the same subject matter. 

Regarding claim 19, Rhodes discloses a method of outputting estimates of small numbers of distinct values from a database system, the method comprising; (an accurate cardinality estimate for low cardinality counts is produced)(e.g., paragraphs [0020]-[0021])
implementing a sketch by applying a multiset data set to a distinct value estimator stored in memory of a computing system, wherein the distinct value estimator is configured to estimate a number of distinct values in the multiset data set; (e.g., abstract and paragraphs [0035]-[0040])
receiving an estimate of a number of distinct values in the multiset data set from the distinct value estimator; (initial cardinality estimate value is retrieved. The initial value may be based on a cardinality estimate produced by an HLL sketch)(e.g., paragraph [0060])
obtaining a bias corresponding to the estimate from a bias table, the bias table corresponding specifically to the distinct value estimator with values in the bias table derived from a specific configuration for the distinct value estimator, the bias table having entries with values corresponding to biases caused by the specific configuration of the distinct value estimator correlated to values corresponding to numbers estimated by the distinct value estimator; wherein the entries in the bias table are optimized by having a set of entries with an optimized number of biases in the entries and where the biases in the entries are associated with predetermined confidence intervals; (HLL enhancement technique involves employing a table lookup and regression between empty bin estimate range and high estimate range. In adjustment range, an initial cardinality estimate is used as a lookup value into a lookup table. Lookup table may contain a set of lookup values and a set of mapped values. Lookup table is considered as an optimized bias table with an optimized number of biases in the entries of the table, which derived from the HLL, being a specific configuration of a distinct value estimator. With a bounded, well defined, and queryable error distribution, it is possible to report to the user not only any estimated result, but the upper and lower bounds of that estimate, based on a confidence interval.)(e.g., paragraphs [0019], [0028] and [0029])
correcting the estimate of some of the distinct values using the bias corresponding to the estimate; and (cardinality estimator calculates an enhanced accuracy cardinality for a large data set based on a fixed-size bucket or a generated sketch, such as bin array. Enhanced accuracy is considered as a corrected value)(e.g., figure 2 and paragraphs [0037] and [0038])
outputting the corrected estimate at a user interface of the database system. (enhanced accuracy is output at a user interface)(e.g., figure 1C and paragraph [0032]).

Regarding claim 20, Rhodes discloses the method of claim 19. Rhodes further discloses further comprising receiving user input at the user interface requesting a distinct value count, and wherein the method is performed in response to receiving the user input. (initial estimation is provided)(e.g., figure 1C and paragraphs [0032] and [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of McElhinney et al. (U.S. Publication No. 2018/0039956 A1, hereinafter referred to as “McElhinney”).
Regarding claim 4, Rhodes discloses the computer system of claim 3. Rhodes discloses error distribution, error rate and error variation (e.g., paragraphs [0020]-[0021] and [0032]); however, Rhodes does not explicitly disclose wherein each of the one or more additional distinct value estimators have a same precision, such that distinct values are estimated with the same precision for each of different multiset data sets.
On the other hand, McElhinney, which relates to recommending asset repairs (title), does disclose wherein each of the one or more additional distinct value estimators have the same precision, such that distinct values are estimated with a same precision for each of different multiset data sets. (recommendation or count can be the same level of precision)(e.g., paragraphs [0006], [0009], [0019], [0113] and [0116]).


Regarding claim 5, Rhodes discloses the computer system of claim 3. Rhodes discloses error distribution, error rate and error variation (e.g., paragraphs [0020]-[0021] and [0032]); however, Rhodes does not explicitly disclose wherein the one or more additional distinct value estimators comprises a plurality of additional distinct value estimators, and wherein at least two of the distinct value estimators of the plurality of additional distinct value estimators have different precisions. 
On the other hand, McElhinney, which relates to recommending asset repairs (title), does disclose wherein the one or more additional distinct value estimators comprises a plurality of additional distinct value estimators, and wherein at least two of the distinct value estimators of the plurality of additional distinct value estimators have different precisions. 
It would have been obvious to combine McElhinney with Rhodes for the same reasons as set forth in claim 4, above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Kipnis et al. (U.S. Publication No. 2013/0254441 A1, hereinafter referred to as “Kipnis”).
Regarding claim 8, Rhodes discloses the computer system of claim 3. However, Rhodes does not appear to specifically disclose wherein characteristics of the plurality of distinct value estimators are based on an ability to compress one or more sketches created using one or more distinct value estimators. 
On the other hand, Kipnis, which relates to processing data based upon estimated compressibility of the data (title), does disclose wherein characteristics of the plurality of distinct value estimators are based on an ability to compress one or more sketches created using one or more distinct value estimators. (distinct hash values is related to the estimated compression ratio.)(e.g., abstract and paragraphs [0029], [0030], [0032] and [0034]).
Rhodes relates to techniques for improving accuracy of analytics on big data using sketches and fixed-sized buckets. E.g., abstract. In Rhodes, different estimators are used in calculating the distinct values and calculating a cardinality estimate. However, Rhodes does not appear to specifically disclose that characteristics of the plurality of distinct value estimators are based on an ability to compress one or more sketches created using one or more distinct value estimators. On the other hand, Kipnis, which relates to processing data based upon estimated compressibility of the data (title), does disclose that it is known to have characteristics of distinct .

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Cohen et al. (U.S. Patent No. 8,140,539 B1, hereinafter referred to as “Cohen”).
Regarding claim 11, Rhodes discloses the computer system of claim 1. Rhodes discloses a confidence interval (e.g., paragraphs [0019] and [0056]); however, Rhodes does not appear to specifically disclose wherein the predetermined confidence interval is a maximized confidence interval. 
On the other hand, Cohen, which relates to determining dataset estimators (e.g., title), does disclose wherein the predetermined confidence interval is a maximized confidence interval. (an upper bound and a lower bound of each confidence interval can be calculated based on expectation of a sum of independent Poisson trials.)(col 32 lines 10-19).
Rhodes relates to techniques for improving accuracy of analytics on big data using sketches and fixed-sized buckets. E.g., abstract. In Rhodes, different estimators are used in calculating the distinct values and calculating a cardinality estimate. Rhodes further discloses a confidence interval (e.g., paragraphs [0019] and [0056]); however, Rhodes does not appear to specifically disclose that the predetermined confidence interval is a maximized confidence 

Regarding claim 17, Rhodes discloses the method of claim 13. Rhodes discloses a confidence interval (e.g., paragraphs [0019] and [0056]); however, Rhodes does not appear to specifically disclose further comprising performing a determined number of experiments using the distinct value estimator to maximize confidence intervals of biases in the bias table. 
On the other hand, Cohen, which relates to determining dataset estimators (e.g., title), does disclose further comprising performing a determined number of experiments using the distinct value estimator to maximize confidence intervals of biases in the bias table. (an upper bound and a lower bound of each confidence interval can be calculated based on expectation of a sum of independent Poisson trials.)(col 32 lines 10-19).
It would have been obvious to combine Cohen with Rhodes for the same reasons as stated in claim 11, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165